Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 5-10, 13-17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Weisman et al. (PG Pub. 2013/0171421).
Regarding claims 1, 9, 17, Weisman teaches a multi-ply article comprising a first ply and a second ply bonded together to form a multi-ply article [0085 and 0396 which includes PG Pub. 2010/029377 which is incorporated] wherein at least one of the first and second plies comprises a fibrous structure comprising one or more fibrous elements wherein at least one of the fibrous elements comprises one or more filament-forming materials and one or more active agents releasable form the fibrous elements [Abstract]. Weisman et al. teach a layer of particles among the layers [0085]. It would have been obvious to one of ordinary skill in the art to position the particle layer between the first and second ply in order to maintain the particles in the multi-ply article. The article has the claimed mass and density and the other optional properties are deemed obvious to one of ordinary skill in the art in order to tailor the article to end-use properties. The first and second plies are separate individual fibrous structure plies that are bonded to each other by a chemical bonding agent at discrete area between the first and second plies as Weisman et al. teach embossing and further PG Pub. 2010/0297377, which is incorporated in Weisman teaches discrete bonding of the plies via adhesive. It is further noted that Merriam Webster defines a ply as “one of several layers” and therefore it is clear the layer of Weisman is a ply. 
The claimed average inter-ply peak peel force and average whole 180 degrees peak peel  would have been more than obvious to one of ordinary skill in the art as one of ordinary skill in the art would have looked to increase the strength of the substrate or wipe to ensure durability 
Regarding claims 2, 10 and 21, the one or more active agents comprises one or more effervescent agents [0165].
Regarding claims 5, 13 and 22, the article comprises 30% or more of one or more active agents [0367].
Regarding claims 6, 14 and 20, the article exhibits an average disintegration time of less than 360 second as measured according to the dissolution test method [0127]. 
Regarding claims 7, 15 and 23, the article exhibits an average dissolution time of less than 3600 second as measured according to the Dissolution Test Method [0128].
Regarding claims 8 and 16, Weisman et al. are silent regarding the claimed hand dissolution value. However, given Weisman et al. teach the article for use in hand dishwashing which is the same as that in the present specification and also teaches similar average dissolution times, it would have been more than obvious for one of ordinary skill in the art to arrive at the claimed hand dissolution value through routine experimentation in order to improve effectiveness of the article.
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered, but they are not persuasive. 
Applicant argues Weisman does not teach the new limitation of the plies being bonded using a chemical bonding agent. As set forth above, the first and second plies are separate individual fibrous structure plies that are bonded to each other by a chemical bonding agent at discrete area between the first and second plies as Weisman et al. teach embossing and further PG Pub. 2010/0297377, which is incorporated in Weisman teaches discrete bonding of the plies via adhesive. Therefore, the present claims are not patentable. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/Shawn Mckinnon/Examiner, Art Unit 1789